Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “member sliding inside fork” (The term “member” just means it is a “part” and denotes no known structural definitions: it is defined only functionally by what it does.) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It does not appear to have the structure of the member described in the spec.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 



Claims 1-8, 10-20 are rejected under 35 U.S.C. 102a2 as being anticipated by De Turckheim (US 20200189707 A1).
Regarding Claim 1, Turckheim discloses sail with a wing profile comprising at least two layers (36, 37) [Element 102, 104] arranged side by side to form a modifiable aerodynamic profile, with an adjustable thickness and at least one profiling device (40) [Element 104] of the sail, where said profiling device comprises at least one fork member (45) [Element 204], associated with said layers, shaped with a wing profile and deformable for generating said modification, said profiling device comprising at least one member (51) [Element 246, 248] sliding inside the fork and in a direction parallel to its main extension direction (R) to modify said profile, each fork (40) has zones with different rigidity. [Formed by at least 230, 234]

Regarding Claim 2, DeTurckheinm discloses a sail according to claim 1, wherein said member (51) is slidable between a maximum deformation position and a minimum or no deformation position of the fork. [paragraph 54]

Regarding Claim 3, DeTurckheinm discloses Sail according to claim 1, wherein said sliding member (51) deforms the fork member (45) during its travel. [paragraph 64, 65]

Regarding Claim 4, DeTurckheinm discloses Sail according to claim 3, wherein said sliding member (51), during its travel, deforms the fork member (45) elastically, and/or generating the relative rotation between at least two portions (41, 42) of the fork member. [paragraph 64, 65]

[Displacement thrust is not terms of art and appear to be defined by the claims themselves: the positions can be called displacement thrust as defined by the claim.  Examiner suggests adding a more precise geometric description to the claim.]

Regarding Claim 6, DeTurckheinm discloses Sail according to claim 5, wherein the two batten sections (41, 42) are rotatably hinged at one end (43) thereof. [Around the mast, Fig 2.]

Regarding Claim 7, DeTurckheinm discloses Sail according to claim 5, wherein the two batten sections (41, 42) have different rigidity. [Formed by at least 230, 234]

Regarding Claim 8, DeTurckheinm discloses Sail according to claim 7, wherein one of the two batten sections is longer than the other. [See Fig. 2.]

Regarding Claim 10, DeTurckheinm discloses Sail according to claim 5, wherein during its travel, the sliding member (51) modifies the curvature of at least one of the two batten sections (42) between a concave or mainly concave curvature, and a convex or mainly convex curvature, and vice versa. [This is a capability of the arrangement shown.  See paragraph 64, 65.  See MPEP 2114.]

[See rejection of Claim 10 above.]

Regarding Claim 12, DeTurckheinm discloses Sail according to claim 1, further comprising return means (43) of the fork towards the minimum expansion configuration, and the sliding member (51) expands the fork during sliding in opposition to the return means. [Element 230]

Regarding Claim 13, DeTurckheinm discloses Sail according to claim 12, further comprising elastic return means (43) and/or movement limiting means of the fork's ends. [Element 230]

Regarding Claim 14, DeTurckheinm discloses Sail according to claim 12, wherein the fork member comprises a folded forked batten (45) and the elastic return means comprise at least one batten portion (43), where the sliding of the sliding member (51) elastically deforms the fork. [Element 230.  The entire invention is directed to a batten portion.]

Regarding Claim 15, DeTurckheinm discloses Sail according to claim 13, wherein the fork comprises a pair of batten sections (41, 42) rotatably joined one with respect to the other, where the elastic return means are operatively interposed between the two battens. [Element 230, see Fig. 2]

Regarding Claim 16, DeTurckheinm discloses Sail according to claim 1, wherein the fork member (45) is normally in a resting configuration corresponding to the maximum thickness of the wing profile, and must be actively deformed to pass to a minimum thickness configuration, where the sliding member is a [The invention is capable of being operated “normally” in this fashion.  See MPEP 2114.]

Regarding Claim 17, DeTurckheinm discloses Sail according to claim 16, wherein the sliding of the sliding member (51) regulates the minimum thickness (S). [See paragraph 64 65]

Regarding Claim 18, DeTurckheinm discloses Sail according to claim 16, wherein the fork member (45) comprises two batten sections (41, 42) [Element 206, 208] facing each other, and the profiling device comprises means for pulling (50) the battens towards each other to pass from the maximum thickness to the minimum thickness. [At ends 246, 248]

Regarding Claim 19, DeTurckheinm discloses Sail according to claim 18, wherein the profiling device comprises elastic means (43) [Element 234 opposes the pulling force] arranged to maintain the fork member (45) in the resting position and to oppose said pulling for the passage to the deformed position.

Regarding Claim 20, DeTurckheinm discloses Sail according to claim 19, wherein the elastic means comprise at least one elastic section of at least one batten. [The entirety of the invention is a batten.  A better geometric description is required.]

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        14 August 2021